United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffery Scott Fultz, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1293
Issued: February 12, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 24, 2017 appellant, through her representative, filed a timely appeal from a
February 2, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a lumbar injury
causally related to the accepted January 2, 2016 employment incident.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 4, 2016 appellant, then a 56-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on January 2, 2016, she sustained a displacement of the spinal
disc, dislocation at L4-5, and partial paralysis of the right leg. She reported that she was stepping
out of her postal vehicle onto the curb when she felt a pop at the bottom of her lower back near
her spinal area. Appellant notified her supervisor, stopped work, and sought emergency medical
treatment on the date of the incident. On the reverse side of the claim form, appellant’s
supervisor checked the box marked “yes” when asked if her knowledge of the facts agreed with
the statements made by appellant.3
By letter dated January 27, 2016, OWCP informed appellant that the evidence of record
was insufficient to support her claim. It advised her of the type of medical and factual evidence
needed and afforded her 30 days to submit the requested information.
In support of her claim, appellant submitted medical and diagnostic reports dated
January 2 through 27, 2016 from John Muir Medical Group documenting her hospitalization
following her injury. She was admitted to the hospital on January 2, 2016 and she underwent
surgery on January 5, 2016.
In a January 2, 2016 emergency department report, Dr. Ellen Leng, Board-certified in
emergency medicine, reported that appellant presented to the emergency department with acute
and severe pain in the lower back with a pop sensation radiating to the bilateral anterior thighs
and back which began when she was getting out of her work vehicle that morning. Appellant
reported driving back to the employing establishment and that her postmaster had to bring her to
the emergency room due to her near inability to walk. She denied any prior history of similar
pain and reported occasional back stiffness. An x-ray of the lumbar spine taken on that date
revealed normal vertebral alignment with some anterolisthesis on L4 and L5, no fracture, no
dislocation, and no soft tissue swelling. On reevaluation, Dr. Leng noted that there was no
evidence for acute bony injury and appellant was in severe pain with significant disability when
trying to move. She opined that appellant could have a central disc herniation.
In a January 2, 2016 emergency department follow-up evaluation, Dr. Melanie Lee,
Board-certified in internal medicine, reported that appellant had a history of lower back pain and
a herniated disc. She noted that appellant was a postal employee who while delivering mail
stepped down from her truck to the curb when she heard a pop and experienced a sharp pain in
her lower back. Dr. Lee reported that appellant had back problems for over a year and had been
diagnosed with a herniated disc at the Kaiser medical center in Vallejo, California, but her
neurosurgeon, Dr. Boskovitz, did not recommend surgical intervention. She noted appellant’s
3

Appellant has other OWCP claims with dates of injury ranging from March 9, 2013 through October 28, 2014.
The record reflects that appellant’s October 28, 2014 occupational disease claim was denied by OWCP on
March 19, 2015 under OWCP File No. xxxxxx709. Within that claim, an October 28, 2014 magnetic resonance
imaging (MRI) scan revealed spinal canal stenosis at L4-5, mild bilateral neural foraminal narrowing of L4-5, and
mild instability at L4-5 anterolisthesis worse with flexion. OWCP’s March 19, 2015 decision found that appellant
failed to establish that she developed a spinal condition causally related to factors of her federal employment, noting
that her injury was preexisting and nonindustrial. The record before the Board contains no further information
pertaining to appellant’s prior claims.

2

difficulty ambulating and interpreted an x-ray of the lumbar spine which revealed mild
degenerative anterolisthesis at L4 on L5 and mild L4-5 disc space narrowing. Dr. Lee further
reported that this was a high risk and complex admission and appellant’s intractable back pain
could be related to a herniated disc.
In a January 3, 2016 diagnostic report, Dr. William Hoddick, a Board-certified
radiologist, reported that a lumbosacral spine MRI scan revealed central canal stenosis most
severe at L4-5, diffuse degenerative changes most apparent at L3-4 and L4-5, and grade 1
anterolisthesis of L4 relative to L5 with patient’s spine.
In a January 3, 2016 neurological consultation, Dr. Terence Chen, a Board-certified
neurological surgeon, discussed the January 2, 2016 employment incident and reviewed
diagnostic findings. He noted that appellant’s lumbar MRI scan revealed severe stenosis at L4-5
with complete loss of cerebrospinal fluid (CSF) space due to a combination of right eccentric
disc herniation and a grade 1 spondylolisthesis worsening her stenosis. Dr. Chen diagnosed L4-5
disc herniation, L4-5 spondylostenosis, and grade 1 spondylolisthesis. He explained that
appellant had an acute exacerbation of her previously diagnosed condition, possibly from a new
or recurrent disc herniation at L4-5. Dr. Chen noted no prior studies were available for
comparison.
On January 4, 2015 appellant elected to have surgery due to difficulty walking. The
following day, January 5, 2016, Dr. Chen performed bilateral L4-5 laminofacetectomies,
bilateral intrafacet autograft and allograft arthrodesis at L4-5, complete right facetectomy at L45, and L4-5 transforaminal lumbar interbody autograft arthrodesis after a complete discectomy at
L4-5.
Hospital reports dated January 5 through 20, 2016 documented appellant’s treatment,
physical therapy, and postsurgery progress. Appellant was discharged on January 20, 2016.
In a January 27, 2016 attending physician’s report (Form CA-20), Dr. Chen diagnosed
lumbar radiculopathy, spondylolisthesis, and stenosis and referenced his January 3, 2016 medical
report for further information.
By letter dated February 22, 2016, appellant responded to an OWCP development
questionnaire stating that she had attempted to contact OWCP several times regarding her claim
and to request authorization for diagnostic testing, but had been unable to speak with a claims
examiner.
By decision dated March 7, 2016, OWCP denied appellant’s claim, finding that the
evidence of record failed to establish that her diagnosed lumbar conditions were causally related
to the accepted January 2, 2016 employment incident. It noted that the medical evidence of
record failed to substantiate how her preexisting, nonindustrial condition of spinal canal stenosis
at L4-5, mild bilateral neural foraminal narrowing of L4-5, and mild instability at L4-5
anterolisthesis materially worsened as a result of stepping out of her postal vehicle on
January 2, 2016.
On July 8, 2016 appellant, through her representative, requested reconsideration of
OWCP’s decision. The representative noted submission of additional medical evidence and
3

argued that the medical reports established causal relationship for a work-related traumatic
injury.
In support of her claim, appellant submitted a January 2, 2016 Form CA-16, authorization
for examination or treatment, from the employing establishment indicating that she was
authorized to seek treatment at John Muir Medical Group for her January 2, 2016 back injury.
Appellant also submitted medical, diagnostic, operative, and progress reports dated
January 2 to 20, 2016 documenting her treatment at John Muir Medical Group Hospital.
By decision dated October 3, 2016, OWCP denied modification of its March 7, 2016
decision finding that the medical evidence of record failed to establish that appellant’s diagnosed
conditions were causally related to the accepted January 2, 2016 employment incident.
On November 7, 2016 appellant, through her representative, again requested
reconsideration. The representative noted submission of medical reports and attachments which
established that her lumbar injuries were work related.
Among the documents submitted for consideration was a November 4, 2014 MRI scan of
the lumbar spine interpreted by Dr. Sun Jon Young, a Board-certified diagnostic radiologist and
neuroradiologist. The report was from the Kaiser Permanente Medical Group in Vallejo,
California. In his report, Dr. Young reported that a lumbar spine MRI scan revealed moderate
spinal canal stenosis at L4-5, secondary to grade 1 anterolisthesis, disc osteophyte complex, facet
arthropathy, and ligamentum flavum redundancy. He further noted mild bilateral neural
foraminal narrowing at L4-5.
In a June 17, 2016 report, Dr. Fulton Chen, Board-certified in pain medicine, reported
that appellant was evaluated pertaining to a January 2, 2016 injury in relation to her lumbar
spine. He noted that she was a full-time postal employee who had delivered mail for the last 18
years. Dr. Chen described appellant’s regular employment duties and noted that she began
experiencing low back pain in 2014. Appellant underwent conservative care and returned to
regular-duty work. Dr. Chen noted that, although appellant’s condition had improved, her lower
back pain had never resolved. On January 2, 2016 appellant injured her back in the process of
delivering mail. While sitting in her postal vehicle, she twisted her body and reached over to the
left side to retrieve letters and flats. Then after twisting her body back to the right, appellant
stepped out of her vehicle onto the pavement when she heard a pop in her lower back, causing
severe lower back pain and numbness in both legs. She returned to the employing establishment
and sought emergency medical treatment
Dr. Fulton Chen provided physical examination findings and summarized medical and
diagnostic reports dated March 21, 2014 through the present. He reported that her 2016 lumbar
MRI scan revealed a right paracentral eccentric disc herniation at L4-5, also confirmed by
Dr. Terence Chen, which was not present in her 2014 lumbar MRI scan. Dr. Fulton Chen further
reported a moderate spinal stenosis in 2014 which progressed to severe in 2016. He reported that
appellant had an unusually high volume of mail to process and deliver on her date of injury as
January 2, 2016 was the day after a federal holiday. On that date, appellant reported casing mail
for 3.5 hours which entailed bending, stooping, and twisting as she sorted mail from a sorting

4

case, into a hamper, and finally to her postal vehicle. Appellant estimated handling
approximately 65 packages that morning, some weighing up to 50 pounds, and lifting them from
her hamper into her postal vehicle. Several of the packages were very heavy and weighed up to
50 pounds. Appellant reported delivering express mail packages to four separate addresses. At
each stop, she would twist her back to the left in order to retrieve the mail in the tray on the
passenger seat, and then would twist to the right in order to exit her vehicle. After she delivered
the express mail, appellant drove her regular route and delivered mail to the first three houses on
her route which involved the same movement of twisting left and right to retrieve mail. Her
injury occurred when she delivered mail to the fourth house on her route. Appellant recalled that
prior to exiting her vehicle, she twisted her back to the left in order to retrieve the mail that was
in the tray on the seat to her left, and then twisted her back to the right before stepping out of her
vehicle when she heard her back pop and immediately experienced severe numbness and tingling
down both legs.
Dr. Fulton Chen reported that appellant had a preexisting degenerative disc disease, facet
joint arthropathy, and spinal stenosis at L4-5 level which was documented in her November 4,
2014 lumbar MRI scan. He explained that degenerative disc disease was a condition caused by
the breakdown of the discs that separate the spine bones. As the discs degenerated, they lost
water content making them less flexible and more prone to injuries such as herniation by
activities that placed pressure on the spine. Disc herniation occurred when the outer rim of the
disc (annulus) weakened enough so that the inner portion of the disc (nucleus pulposus) ruptured
and extruded beyond the outer rim of the disc.
Dr. Fulton Chen reported that the mechanism of injury that caused appellant’s acute disc
herniation was twisting to the left to retrieve mail and then twisting to the right to exit the vehicle
at the fourth house on her route. It was during this work activity that she experienced the pop in
her back, indicating that her disc had ruptured. Dr. Chen explained that twisting placed
biomechanical stress on the annulus or outer layer of the spinal disc, causing the fibers of the
annulus to stretch as they are pulled in the direction of the rotation. In appellant’s situation, she
twisted to the left and then to the right, so the annulus of her disc was stretched in two different
directions in rapid succession. Dr. Chen noted that a simple twist was a well-known cause of
disc herniations. He further discussed appellant’s preexisting conditions, noting that because of
her preexisting disc degeneration, her discs were more prone to injury. Appellant engaged in
heavy work activities on the date of injury which made her more prone to injury as her duties
required bending, stooping, lifting, and twisting, all of which were risk factors for disc
herniations because of the excessive biomechanical strain that they can place on the spine. As
such, her heavy and rigorous work activities stressed appellant’s degenerative disc condition and
made her more susceptible to disc herniation from activities like twisting.
Dr. Fulton Chen also discussed spinal stenosis indicating the narrowing of the spinal
canal which contains the spinal cord and spinal nerves. He explained that a herniated disc
narrows the spinal canal by occupying the space within the canal. With severe narrowing of the
spinal canal, the spinal nerves become injured. Dr. Chen reported that appellant required surgery
because her disc herniation caused her spinal stenosis to progress from moderate to severe,
resulting in a neurologic injury leading to pain, numbness, and weakness of the legs. Based on
appellant’s medical history, medical record, and diagnostic test results, Dr. Chen opined that
twisting to retrieve the mail and exiting her vehicle placed an additional mechanical load onto

5

her spine at L4-5, which caused the “pop” and herniation as seen on her MRI scan images. He
reported that appellant’s underlying disc degeneration and rigorous work activities on the
morning of her injury made her more susceptible to disc herniations. Appellant’s disc herniation
led to severe spinal stenosis and resulted in neurological injury. Dr. Chen concluded that
appellant’s work-related disc herniation caused a permanent aggravation of her degenerative disc
condition and spinal stenosis, explaining that the disc herniation at L4-5 caused the progression
of her spinal stenosis from moderate to severe, and this led to near paralysis of her legs
prompting her to undergo urgent surgery.
By decision dated February 2, 2017, OWCP denied modification of its October 3, 2016
decision, finding that the medical evidence of record failed to establish that appellant’s
diagnosed conditions were causally related to the accepted January 2, 2016 employment incident.
It noted that appellant’s statement made no mention of twisting to the left and right, or bending,
stooping, and twisting while sorting and casing mail which were not part of the established fact
of injury in the claim. OWCP further noted that the history was inconsistent with Dr. Chen’s
conclusion that the disc herniation occurred on January 2, 2016, as the medical reports
demonstrated that appellant was diagnosed with degenerative disc disease, spinal stenosis, and
disc herniation prior to the January 2, 2016 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of the claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.7 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical

4

Supra note 2.

5

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

6

Michael E. Smith, 50 ECAB 313 (1999).

7

Elaine Pendleton, supra note 5.

6

opinion evidence supporting such causal relationship.8 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant. This medical opinion must include an accurate history of the employee’s
employment injury and must explain how the condition is related to the injury. The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.9
ANALYSIS
OWCP accepted that the January 2, 2016 employment incident occurred as alleged when
appellant stepped out of her vehicle and felt a pop in her lower back. The issue is whether
appellant established that the incident caused her an L4-5 disc herniation and aggravation of
degenerative disc disease and spinal stenosis.
The Board finds that this case is not in posture for decision and must be remanded for
further medical development.
It is well established that proceedings under FECA are not adversarial in nature and
while the claimant has the burden of proof to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence to see that justice is done.10
The record reflects that appellant sought emergency medical treatment on January 2,
2016 following her work-related injury. She underwent surgery for L4-5 decompression and
fusion secondary to grade 1 spondylolisthesis at L4-5 with radiculopathy and L4-5 herniated disc
with stenosis on January 5, 2016.
On June 17, 2016 appellant was evaluated by Dr. Fulton Chen. In his report, Dr. Chen
summarized appellant’s medical history, discussed the January 2, 2016 employment incident,
provided findings on physical examination, and provided an opinion regarding the cause of
appellant’s diagnosed conditions. The Board notes that while Dr. Chen’s report is not
completely rationalized on the issue of causation, it is consistent in indicating that appellant
sustained an employment-related injury and is not contradicted by any substantial medical or
factual evidence of record.11

8

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

9

James Mack, 43 ECAB 321 (1991).

10

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, Executrix of the Estate of Lionel F.
Richard, 53 ECAB 430 (2002); Dorothy L. Sidwell, 36 ECAB 699 (1985); William J. Cantrell, 34 ECAB
1233 (1993).
11

See Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone, 41 ECAB 354 (1989).

7

Dr. Fulton Chen provided a thorough discussion of appellant’s medical history, reporting
preexisting conditions of degenerative disc disease, facet joint arthropathy, and spinal stenosis at
L4-5 which were documented in her November 4, 2014 lumbar MRI scan. When comparing the
results of the 2014 and 2016 lumbar MRI scan, he reported progression of appellant’s spinal
stenosis from moderate to severe and also found a new right paracentral eccentric disc herniation
at L4-5 as evidenced on the 2016 MRI scan. Dr. Chen reported that appellant’s disc herniation
was caused by her employment activities on January 2, 2016. He described the January 2, 2016
employment incident in detail, and provided a thorough discussion of her work duties on that
date which led to her current lumbar disc conditions.12 Dr. Chen reported that the mechanism of
injury that caused appellant’s acute disc herniation was twisting to the left to retrieve mail and
then twisting to the right to exit the vehicle at the fourth house on her route. It was during this
work activity that she experienced the pop in her back, indicating that her disc had ruptured.13
Dr. Fulton Chen properly discussed how appellant’s preexisting conditions affected her
work injury.14 He explained that degenerative disc disease was a condition caused by the
breakdown of the discs that separate the spine bones. As the discs degenerated, they lost water
content making them less flexible and more prone to injuries such as herniation by activities that
placed pressure on the spine. Disc herniation occurred when the outer rim of the disc (annulus)
weakened enough so that the inner portion of the disc (nucleus pulposus) ruptured and extruded
beyond the outer rim of the disc. Dr. Chen further explained that twisting placed biomechanical
stress on the annulus or outer layer of the spinal disc, causing the fibers of the annulus to stretch
as they are pulled in the direction of the rotation. In her situation, appellant twisted to the left
and then to the right, so the annulus of her disc was stretched in two different directions in rapid
succession. Dr. Chen noted that a simple twist was a well-known cause of disc herniations, and
given appellant’s preexisting disc degeneration, her discs were more prone to injuries. He
opined that twisting to retrieve the mail and exiting her vehicle placed an additional mechanical
load onto her spine at L4-5, which caused the “pop” and herniation as seen on her MRI scan
images. Dr. Chen reported that appellant’s underlying disc degeneration and rigorous work
activities on the morning of her injury made her more susceptible to her disc herniation which
led to severe spinal stenosis and resulted in neurological injury. He concluded that appellant’s
work injury of disc herniation caused a permanent aggravation of her degenerative disc condition
and spinal stenosis. Specifically, the disc herniation at L4-5 caused progression of spinal
stenosis from moderate to severe, and this led to near paralysis of her legs prompting her to
undergo urgent surgery.
While Dr. Fulton Chen’s report is not fully rationalized, he provided a clear opinion
based on examination findings and an accurate factual and medical background, that the
12

See M.D., Docket No. 17-0430 (issued August 21, 2017). Medical evidence submitted to support a claim for
compensation should reflect a correct history, and the physician should offer a medically sound explanation of the
claimed work event caused or aggravated the claimed condition.
13
See D.S., Docket No. 17-0996 (issued August 16, 2017). The medical report should provide a discussion of the
mechanism of injury or other explanation as to the relationship between a diagnosed condition and the employment
incident.
14
See supra note 12. A rationalized medical opinion is especially necessary in light of a preexisting degenerative
condition.

8

January 2, 2016 employment incident caused appellant’s disc herniation at L4-5 which
resulted in a permanent aggravation of her degenerative disc disease and spinal stenosis.
Additionally, his opinion is not contradicted by any substantial medical or factual evidence of
record.15
OWCP found that appellant’s disc herniation was a preexisting condition unrelated to her
employment duties. It relied on the January 2, 2016 emergency department report to determine
that appellant’s herniated disc was a preexisting condition. In the report, Dr. Lee reported that
appellant had back problems for over a year and was diagnosed with herniated disc at the Kaiser
Permanente in Vallejo, California. The Board finds that there is nothing in the medical record to
establish that appellant was previously diagnosed with a herniated disc at L4-5 prior to the
January 2, 2016 employment incident. Moreover, the November 4, 2014 lumbar MRI scan was
submitted from Kaiser Permanente in Vallejo, California. Contrary to the history reported by
Dr. Lee via appellant’s account, the lumbar MRI scan provides no findings pertaining to a disc
herniation at L4-5 and fails to support the statement that appellant was previously diagnosed with
a herniated disc at the Kaiser in Vallejo, California.
With respect to the preexisting conditions of degenerative disc disease and spinal
stenosis, there is no requirement that the federal employment be the only cause of appellant’s
injury. An employee is not required to prove that occupational factors are the sole cause of his
claimed condition. If work-related exposures caused, aggravated, or accelerated appellant’s
condition, she is entitled to compensation.16 As previously noted, Dr. Fulton Chen provided a
thorough opinion explaining how appellant’s work-related disc herniation caused a permanent
aggravation of her degenerative disc condition and spinal stenosis.
The Board also notes that OWCP discounted the opinion of Dr. Fulton Chen’s
discussion of additional employment duties having occurred on January 2, 2016, whereas
appellant only reported an injury from exiting her postal vehicle when she experienced a pop
in her back. The Board notes that Dr. Chen’s additional details pertaining to appellant’s
employment duties on that date does not negate his opinion on causal relationship or
contradict appellant’s account of the employment incident.17 Nor is it unreasonable to
determine that appellant’s duties involved twisting left and right to retrieve mail in her vehicle
for delivery.
Thus, the Board finds that the opinion of Dr. Fulton Chen was supportive, bolstered by
objective findings, and based on a firm diagnosis and accurate history.18 While his report is not
sufficient to meet her burden of proof to establish her claim, it is nevertheless sufficient to
require OWCP to further develop the medical evidence and the case record.19
15

See J.S., Docket No. 16-0777 (issued January 3, 2017).

16

See Beth P. Chaput, 37 ECAB 158, 161 (1985); S.S., Docket No. 08-2386 (issued June 5, 2008).

17

See Willie J. Clements, 43 ECAB 244 (1991).

18

See L.D., Docket No. 09-1503 (issued April 15, 2010).

19

See P.K., Docket No. 08-2551 (issued June 2, 2009); see also Horace Langhorne, 29 ECAB 820 (1978).

9

The Board will remand the case for further development of the medical evidence.20 On
remand, OWCP should prepare a statement of accepted facts and obtain a rationalized opinion
from an appropriate Board-certified physician as to whether appellant’s lumbar disc herniation at
L4-5, spinal stenosis, and degenerative disc disease are causally related to the January 2, 2016
employment incident, either directly or through aggravation, precipitation, or acceleration.21
Following this and any other further development deemed necessary, OWCP shall issue an
appropriate merit decision on appellant’s traumatic injury claim.
CONCLUSION
The Board finds this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 2, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision.
Issued: February 12, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
20

An authorization for examination and/or treatment form (Form CA-16) was completed by an employing
establishment official on January 2, 2016 and purported to authorize treatment by the John Muir Medical Group.
Where an employing establishment properly executes a Form CA-16 authorizing medical treatment related to a
claim for a work injury, the form creates a contractual obligation, which does not involve the employee directly, to
pay for the cost of the examination/treatment regardless of the action taken on the claim. See Tracy P. Spillane, 54
ECAB 608 (2003). The period for which treatment is authorized by a Form CA-16 is limited to 60 days from the
date of issuance, unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c).
21

P.A., Docket No. 09-0319 (issued November 23, 2009).

10

